IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KAREN SHOCKLEY,                            : No. 185 EAL 2019
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
LANH NGUYEN & THAO VU,                     :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.